Citation Nr: 1014154	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder. 

2.  Entitlement to service connection for a right ear hearing 
loss disorder. 

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative joint disease.

5.  Entitlement to an initial compensable evaluation for 
hypertension.

6.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type 2.

7.  Entitlement to an initial evaluation in excess of 10 
percent for the gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 
2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision rendered by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In the September 2007 rating decision, the RO also denied 
service connection for tinnitus, low back pain, and high 
cholesterol.  In October 2007, the Veteran submitted a Notice 
of Disagreement (NOD) for the denials of service connection 
for these disabilities.  The RO subsequently granted service 
connection for tinnitus and low back pain in an April 2008 
rating action.  The record does not reflect that the Veteran 
disagreed with any aspect of these grants of service 
connection.  Hence, those issues are not before the Board at 
this time.  

A Statement of the Case, which included the issue of service 
connection for high cholesterol, was issued in July 2008.  
The Veteran did not perfect an appeal for this issue; hence, 
it also is not currently on appeal.

The issues of entitlement to higher initial ratings for 
service-connected hypertension, diabetes mellitus and GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports having symptoms of headaches 
beginning during service.

2.  There is a current diagnosis of tension headaches, and a 
credible report of continuity of symptomatology of headaches 
dating back to active service.  

3.  The Veteran does not currently have a right ear hearing 
loss disability as defined by VA regulation.

4.  The Veteran is only service-connected for a left ear 
hearing loss disability.

5.  The Veteran currently has Level I hearing in his left 
ear, which corresponds to a non-compensable rating.

6.  Degenerative joint disease of the left knee has been 
manifested by pain, noncompensable limitation of flexion and 
normal extension, X-ray evidence of arthritis, and without 
objective evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  Headaches were incurred in active military service.  38 
U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by service; nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for a compensable rating for left ear 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

By letters dated in July 2007 and June 2008, the Veteran was 
notified of the evidence that was necessary to substantiate 
his claims for service connection.  He was told what 
information he needed to provide, and what information and 
evidence that VA would attempt to obtain.  With respect to 
the Dingess requirements, the requisite notice was provided 
to the Veteran in these letters.  

With respect to the increased rating claims, the appeal has 
arisen from the Veteran's disagreement with the initial 
evaluations assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated; additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The Veteran's available relevant service treatment 
records and VA and private medical treatment records have 
been obtained.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  The Veteran 
was also provided with VA medical examinations.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

A Veteran is entitled to a new examination where there is 
evidence that the condition may have worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The mere passage 
of time does not require a new examination.  Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  The Veteran does not 
allege, nor does the record show, that his service-connected 
left ear hearing loss and left knee degenerative joint 
disease disabilities have worsened in severity since the last 
VA examination in August 2007.  Accordingly, the Board finds 
that the record adequately reveals the current state of the 
veteran's disability, and thus, will proceed to review the 
claims based on the evidence of record.  See 38 C.F.R. § 
3.655; see also Allday v. Brown, 7 Vet. App.  517, 526 
(1995).

I. Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494- 95 (lay person may provide eyewitness account of 
medical symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

The Veteran seeks service connection for a headache disorder.

The Veteran had a period of active military service which 
extended from March 1985 to October 2006.  A June 2006 
retirement physical examination indicates that the Veteran 
reported experiencing headaches over the past couple of 
years.

A VA Compensation and Pension (C & P) examination of the 
Veteran was conducted in August 2007.  The Veteran reported 
developing headaches late in his active duty service, 
specifically in 2003.  In brief, the headaches were reported 
to be primarily temporal and unilateral, although they 
occurred on either side.  The pain was described as a 
pressure that was moderately intense.  He denied associated 
visual, sensory, or speech disturbances.  He also denied any 
known triggers.  The Veteran reported that he had only self-
medicated for the headaches in the past.  The examiner's 
diagnosis was tension headaches.  The examiner did not 
provide any opinion as to whether or not the current tension 
headaches were related to the headaches experienced during 
military service.

At the Veteran's May 2009 hearing, he testified that he first 
experienced symptoms of headaches between 1990 and 1991, 
after exposure to burning oil fields while stationed in Iraq.  
He reported having headache symptoms ever since, although 
they had worsened since then.  

Based on the evidentiary record, a current disability has 
been established.  The Board notes that the Veteran's 
testimony and statements are competent to establish that he 
has readily identifiable symptoms such as headache pain.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
current medical evidence, represented by the August 2007 VA 
examination report, confirms the Veteran's reported symptoms 
of headaches and a diagnosis of tension headaches.

As indicated, an alternative method of establishing the 
required second and third Caluza elements is through a 
demonstration of continuity of symptomatology.  In this case, 
there is evidence of headache symptomatology in service.  The 
Veteran has presented credible testimony that he experienced 
headaches in service and his separation examination report 
also reflects the same.  The Veteran has also reported a 
continuity of headache symptomatology since service.  His 
testimony appears to be credible.

The Veteran is competent to report a continuity of 
symptomatology, and such continuity can serve to satisfy the 
requirement for a nexus between an in-service event and a 
current disability.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  With these 
considerations in mind, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports a 
grant of service connection for headaches.


Right ear hearing loss 

The Veteran seeks service connection for a right ear hearing 
loss disability.

A hearing test conducted in January 1985, during an induction 
examination, yielded no findings indicative of hearing loss 
as defined by VA.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993); 38 C.F.R. § 3.385.  Pure tone thresholds for the 
right ear, in decibels, were: 5 5 5 5 0 0 at the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz.

Audiometry tests conducted in December 1987, December 1988, 
April 1990, June 1990, December 1991, September 1993, 
February 1994, January 1996, February 2005, and May 2006 (for 
purposes of annual and/or periodic evaluations), were 
indicative of some degree of right ear hearing loss; however, 
the results were not indicative of hearing loss (in the right 
ear) as defined by VA.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993); 38 C.F.R. § 3.385.  

The Veteran reported hearing loss at his June 2006 retirement 
examination.  An audiogram showed pure tone thresholds, in 
decibels, were: 30 25 30 25 25 at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz for the right ear.  These 
findings were not indicative of hearing loss as defined by 
VA.  See Id.

A post-service VA C&P audiology evaluation, conducted in 
August 2007, showed pure tone thresholds, in decibels, were: 
10 15 15 15 25 at the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz for the right ear.  Speech recognition was 94 
percent.  The examiner noted that the right ear hearing was 
clinically normal for hearing loss.

At a Travel Board hearing that held in May 2009, the Veteran 
testified that he was exposed to loud noise in service, as 
his military occupational specialty was a tank system 
mechanic.  He reported loud noise was present from the motor 
pool, jet engines, and other sources.  He noted that although 
he wore hearing protection, it did not block out all of the 
loud noise.

Based on the Board's review of the evidence, service 
connection for a right ear hearing loss disability is not 
warranted.  In reaching this conclusion, the Board is aware 
that the various audiometric test results in service showed 
some degree of hearing loss in the Veteran's right ear 
hearing thresholds.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  However, none of the reported thresholds met the 
regulatory requirements for establishing a hearing loss 
"disability," according to VA regulations set forth at 
38 C.F.R. § 3.385.  In other words, the Veteran is not shown 
to have had a right ear hearing loss disability (for VA 
compensation purposes) in service.  

However, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

In this case, however, there is no evidence of a current 
right ear hearing loss disability.  To be present as a 
current disability, there must be evidence of the condition 
at some time during the appeals period.  Gilpin v. West, 155 
F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves).

The August 2007 post-service VA examination showed the 
auditory thresholds at all frequencies were less than 26 
decibels and the speech recognition score for the right ear 
was 94 percent.  This level of hearing acuity is not a 
disability for VA compensation purposes.  Thus, 
notwithstanding the Veteran's assertions that he has a 
current right ear hearing loss disability, the audiometric 
evidence reflects that he does not have a hearing loss 
disability for VA purposes at any time covered by his claim.  
As the Veteran is not competent to show that he has a hearing 
loss disability pursuant to 38 C.F.R. § 3.385, and the 
competent audiometric evidence does not show a necessary 
element for establishing service connection-evidence of a 
current disability-has not been shown.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  Service connection for a right ear hearing loss 
disability is not warranted.




II. Increased Rating

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Left ear hearing loss 

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d) (2009).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009). The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next highest Roman 
numeral. 38 C.F.R. § 4.86.

The Veteran's service-connected left ear hearing loss is 
currently rated as 0 percent disabling, pursuant to 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  

Audiology testing upon separation from service yielded the 
following pure tone thresholds, reported in decibels (dB), at 
the frequencies of 1000, 2000, 3000 and 4000 Hertz: Left ear 
45 45 35 40.  However, these and other results from service 
cannot be used for rating purposes as a controlled speech 
discrimination test (Maryland CNC) was not performed.  See 
38 C.F.R. § 4.85.  However, the Board notes that even if 
Table VIA (Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average) were utilized, the 
puretone average of 40 corresponds to Level I hearing loss, 
which, in turn, corresponds to a noncompensable rating.   

The Veteran submitted to a VA C&P audiology examination in 
August 2007.  During the examination, he reported that his 
situations of greatest hearing difficulty were during 
conversations and when speaking on the telephone.  Audiology 
testing yielded the following pure tone thresholds, reported 
in decibels (dB), at the frequencies of 1000, 2000, 3000 and 
4000 Hertz: Left ear 20 25 25 45.  The puretone average was 
28.75 dB for the left ear.  The word recognition score in the 
left ear, using the Maryland CNC, was 94 percent.  The 
examiner noted that there was a moderate sensorineural 
hearing loss in the left ear. 

At the Veteran's May 2009 Travel Board hearing, he stated 
that he did not experience any occupational impairment or 
interference with his activities of daily living due to his 
left ear hearing loss.  He did indicate problems hearing in 
conversations at times.

As noted above, the Veteran is service-connected for hearing 
loss in only one ear.  In such cases, the disability is 
evaluated as a paired organ.  In order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I," subject to the provisions of 
§ 3.383. 38 C.F.R. § 4.85. 

Pursuant to 38 C.F.R. § 3.383, compensation is payable for a 
combination of service-connected and nonservice-connected 
hearing loss as if both disabilities are service-connected, 
provided that the non-service connected disability is not the 
result of the Veteran's own willful misconduct.  However, 
hearing impairment in one ear that is compensable to a degree 
of 10 percent or more as a result service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. § 
3.385 in the other ear is required.  38 C.F.R. § 3.383(a)(3).  
The result is that a veteran must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  If the 
hearing loss of the service-connected ear is rated at less 
than 10 percent, then the hearing loss of the nonservice-
connected ear is still considered to be Level I, no matter 
the level of hearing impairment.  See 69 Fed. Reg. 48,149-
48,150; 38 C.F.R. § 4.85(f) (2009).

As the following discussion will show, the evidence of record 
does not demonstrate that the Veteran had a compensable 
disability rating for his service-connected left ear at any 
time during the pendency of his claim.

Applying the results of the August 2007 audiometric study to 
Table VI, a speech discrimination of 94 percent and a 
puretone threshold average of 28.75, in the left ear, results 
in level I hearing for that ear.  A level I hearing is 
assigned for the non service-connected right ear.  Applying 
these results to the Table VII, level I hearing loss in the 
left ear and Level I hearing in the right ear results in a 0 
percent evaluation.  38 C.F.R. § 4.85, Tables VI and VII.

Applying the results of the August 2007 audiometric study to 
Table VIA (for a numeric designation based on puretone 
threshold average only), a puretone average of 28.75, in the 
left ear, results in level I hearing for that ear.  A level I 
hearing is assigned for the non service-connected right ear.  
Applying these results to the Table VII, level I hearing loss 
in the left ear and Level I hearing in the right ear results 
in a 0 percent evaluation.  38 C.F.R. § 4.85, Tables VIA and 
VII.  The Board has also considered the provisions under 38 
C.F.R. § 4.86, for exceptional patterns of hearing 
impairment.  In this case, an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.

Left knee

The RO granted service connection for a left knee disability 
(degenerative joint disease) in a September 2007 rating 
decision and awarded an initial 10 percent rating, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010 and 5260, 
effective from November 1, 2006.  The RO appears to have 
assigned the 10 percent rating for functional loss due to 
pain.  The Veteran desires a higher initial rating.  

In November 2000, the Veteran was seen complaining of chronic 
left knee pain for one year.  He stated that he had injured 
himself during a four-mile run.  There was positive guarding, 
crepitus, grinding sound with knee movement, and mild 
swelling at the base of the patella.  There was no effusion.  
The positive McMurrays and Apley's were suggestive of lateral 
meniscus tear.  In December 2000, the Veteran was seen and 
had no swelling or redness. The assessment was patellofemoral 
syndrome.  Upon separation examination, the Veteran 
complained of swelling in his knee.
  
At a VA examination held in August 2007, the Veteran reported 
significant swelling and tenderness of both knees.  He 
indicated that he noticed these symptoms developing several 
years prior.  He complained of pain on a daily basis with any 
physical activity and flare-ups about every month or two, 
which included significant swelling.  He reported a locking 
sensation, but denied instability.  He also noted use of 
bilateral knee braces.  He denied orthopedic treatment.  On 
physical examination, there was no palpable tenderness or 
swelling.  Left knee range of motion included 0 degrees of 
extension and 120 degrees of flexion, without pain.  No 
additional limitation of motion or function due to DeLuca 
factors was found following repetitive motion.  Lachman, 
McMurray, crepitus, valgus/varus stress tests, and Drawer 
tests were all within normal limits.  X-rays showed mild to 
moderate osteoarthritis.  The diagnosis was bilateral knee 
osteoarthritis.

Private treatment records dated from March 2007 to November 
2007 show that on a musculoskeletal evaluation, the Veteran 
was found to have a normal range of motion, strength, and 
tone in general.

At the Veteran's May 2009 hearing, he stated that his knee 
swelled, especially when he climbed stairs excessively.  He 
reported that surgery had not been recommended for his knee, 
and that he was not on pain mediation.  He noted having 
completed physical therapy during service, but did not report 
any current treatment.  The Veteran further indicated that he 
had not lost any time from work due to his knee disorder, 
although his employment as a postal worker did involve 
bending and stooping.  He also reported that he experienced 
flare-ups depending on the amount of walking or if he did a 
fast run.  

Under 38 C.F.R. § 4.71a, there are several diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  

DCs 5003 and 5010, for evaluation of degenerative and 
traumatic arthritic changes, are applicable to the knee.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010 applies 
to traumatic arthritis and provides that such is evaluated 
under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations. 38 C.F.R. § 
4.71a, DCs 5003, 5010 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or, a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 
5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted with flexion limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), 5258 (dislocated semilunar 
cartilage), 5259 (symptomatic removal of the semilunar 
cartilage), and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability 
rated under DC 5257 or DC 5259 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable, but must at least meet the criteria for a 
zero-percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 
(1998).  VA's General Counsel has more recently held that 
separate ratings are also available for limitation of flexion 
and limitation of extension under DCs 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  
These determinations are, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2009).

After reviewing all of the clinical evidence and subjective 
complaints since the effective date of service connection, 
the Board finds that an initial disability evaluation in 
excess of 10 percent is not warranted for the entirety of the 
appeal period.  In this regard, it is noted that the knee 
disability is manifested by noncompensable limitation of 
motion.  The knee is a single major joint; hence a higher 
rating under DC 5003 is not warranted.  See 38 C.F.R. § 
4.45(f); 4.71, DC 5003 (2009).

The left knee disability also has not met the criteria for a 
higher rating under DC 5260 or 5261, for limited flexion 
and/or extension, at any time during the appeal.  A 20 
percent rating requires flexion limited to 30 degrees and 
extension limited to 15 degrees, respectively.  Here, left 
knee flexion has not been shown to have been less than 120 
degrees at any time over the appeal period; and extension has 
been full to 0 degrees without pain.  Thus, even with 
consideration of the DeLuca factors and the Veteran's lay 
statements concerning symptomatology, with particular note of 
the Veteran's credible report of pain, swelling and flare-
ups, a higher rating is not warranted.  His symptomatology 
and limitation of motion to 120 degrees supports the assigned 
10 percent rating, but not the assignment of a higher rating 
as he does not have greater limitation of motion.  Moreover, 
a separate rating pursuant to Diagnostic Code 5261 pertaining 
to limitation of extension is not warranted as the Veteran 
has full range of motion without pain.  

Objective clinical tests have shown no evidence of lateral 
instability or subluxation in the left knee.  Varus and 
valgus tests have been normal and subluxation has not been 
reported.  Moreover, the Veteran has not reported instability 
or giving way of his left knee, though he has reported 
occasional swelling with some physical activities, such as 
prolonged walking and standing.  Thus, the preponderance of 
the evidence is against finding that the Veteran's left knee 
disorder warrants a separate compensable rating under DC 5257 
for lateral instability.

The Board has also considered whether there are any other 
diagnostic codes that may be used to award a higher or 
separate rating.  No objective findings of ankylosis; 
dislocated or removed semilunar cartilage; impairment of the 
tibia and fibula; or genu recurvatum have been noted 
throughout any of the private treatment records and VA 
examination.  Therefore, none of those diagnostic codes are 
factually applicable in this case.  See DCs 5256, 5258, 5259, 
5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  Accordingly, the preponderance of the evidence is 
against finding that the Veteran is entitled to a higher 
initial evaluation.  Due consideration has been given to 
staged ratings; however a higher evaluation is not warranted 
for any portion of the time period covered by his claim.

The Court of Appeals for Veterans Claims has held that a 
total disability rating based on individual unemployability 
(TDIU) is a part of a claim for increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case, the Veteran has been employed full time 
during the entire course of the appeal.  Inasmuch as there is 
no evidence of unemployability, TDIU is not raised by the 
record. 

The Board further finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's left knee and left ear hearing disorders that 
would take the Veteran's case so outside the norm as to 
warrant an extraschedular rating.  Indeed, the Veteran 
reports that he is employed, that his hearing loss does not 
interfere with his employment, that his left knee disability 
may interfere with his work insofar as bending and stooping 
are concerned, however, marked interference is not alleged or 
shown by the evidence.  Moreover, he has never been 
hospitalized for his hearing or knee disorders.  The case 
also does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  As was discussed above, 
his left knee disability picture is contemplated by the 
schedular criteria.  While the Veteran has reported that he 
has difficulty hearing in conversations, there is no 
indication that his hearing loss disability is outside of the 
norm that is contemplated by the rating schedule criteria for 
impairment in hearing.  Accordingly, referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Thun v. Peake, 22 
Vet App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Service connection for a headache disorder is granted. 

Service connection for a right ear hearing loss disorder is 
denied. 

An initial compensable evaluation for left ear hearing loss 
is denied. 

An initial evaluation in excess of 10 percent for left knee 
degenerative joint disease is denied.

REMAND

At the Veteran's May 2009 hearing, he testified that his 
hypertension, diabetes mellitus and GERD disabilities had 
worsened in severity, presumably since his last VA 
examination.  Regarding the service-connected hypertension, 
when last evaluated in August 2007, the record reflected that 
the Veteran's diastolic pressure had not been predominantly 
100 or more, and his systolic pressure was not predominantly 
160 or more.  He did, however, require medication to control 
his blood pressure.  At the hearing, the Veteran testified 
that his blood pressure readings had since increased.  

As it relates to diabetes mellitus, the Veteran testified 
that since the last VA examination, his physicians had 
regulated his activities.  He also reported experiencing 
episodes of nervousness or giddiness.  As it relates to his 
GERD, he stated that his GERD symptoms were becoming more 
frequent and severe.  He reported difficulty keeping his food 
down, increased vomiting, weight loss, and discomfort.  

A Veteran is entitled to a new examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's most 
recent VA examination was in August 2007, nearly three years 
ago.  The Board finds that a contemporaneous and thorough VA 
examination is required to determine the current severity of 
the Veteran's hypertension, diabetes mellitus and GERD 
disabilities.  

The Veteran also indicated that there may be outstanding 
private treatment records at the Thurman Long Internal 
Medicine Hospital.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  As 
the Board is on notice of possible outstanding treatment 
records pertinent to the Veteran's current claims on appeal; 
efforts must be undertaken to obtain these records.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain complete treatment records from the 
Thurman Long Internal Medicine Hospital 
generated since November 2007, provided 
that the Veteran provides any necessary 
releases, and associate them with the 
claims file.  

2.  The Veteran should undergo an 
examination to determine the current 
nature and severity of his service-
connected hypertension.  All indicated 
tests and studies should be performed.  
The examiner must indicate review of the 
claims folder.  Complete rationales must 
accompany all opinions that are provided.  

3.  The Veteran should undergo an 
examination to determine the current 
nature and severity of his service-
connected diabetes mellitus.  All 
indicated tests and studies should be 
performed.  The examiner must indicate 
review of the claims folder.  Complete 
rationales must accompany all opinions 
that are provided.  The examiner should 
indicate whether any VA or private medical 
providers have required regulation of 
activities (defined as "avoidance of 
strenuous occupational and recreational 
activities"), and/or whether the physician 
finds that regulation of activities is 
currently recommended or warranted.   

4.  The Veteran should undergo an 
examination to determine the current nature 
and severity of his service-connected GERD.  
All indicated tests and studies should be 
performed.  The examiner must indicate 
review of the claims folder.  Complete 
rationales must accompany all opinions that 
are provided.  The examiner should state 
whether the disability has been productive 
of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; 
or other symptom combinations productive of 
severe impairment of health; or productive 
of persistently recurrent epigastric 
distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of 
considerable impairment of health. 

5.  After ensuring that the remand 
instructions have been satisfied, the 
claims should be readjudicated.  If the 
benefits remain denied, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


